Title: From Alexander Hamilton to William Ellery, 27 September 1790
From: Hamilton, Alexander
To: Ellery, William


Treasury Department, September 27, 1790. “I learn by your letter of the 14th Instant that you have continued William Martin as keeper of the Light House.… He will be notified to the President for a regular appointment.… The collection of Light Money by the State being a contribution of your Trade to an object the expence of which the United States defray, ought to be discontinued.… A cession from the Legislature of their right & Title to the Light House would … be desireable.… A Bill of Sale reciting the Register of the Vessel sold must be exhibited prior to granting a new Certificate of Registry, and it is proper that the name of the new Master of an Enrolled Vessel at the time of the change should be endorsed on the Certificate of Enrollment and on the licence. Sensible of the danger to the Revenue from the latitude given to licensed Vessels I have inserted some additional Checks in the plan of a new Bill for the regulation of Coasters submitted to the House of Representatives at their late Session.…”
